    Case 19-00981             Doc 30        Filed 08/12/20 Entered 08/12/20 11:28:22                  Desc Main
                                             Document     Page 1 of 13
  2028.8888R/CMR
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF ILLINOIS

  IN RE:                                                   )      No. 19-22865
  AMRITA PATEL and                                         )      Chapter 7
  CORY DAVIS,                                              )
                      Debtors.                             )
  ------------------------------------------------         )      Honorable Judge Janet S. Baer
  DUPAGE CREDIT UNION,                                     )
                      Creditor/Plaintiff,                  )      Adversary No. 19-00981
                                                           )
           v.                                              )
                                                           )
  CORY DAVIS,                                              )
                     Debtor/Defendant.                     )

                                                     NOTICE OF HEARING

  TO:      David M. Siegel, Attorney at Law, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling,
           IL 60090 – Via CM/ECF Notification

           Cory Davis, Debtor/Defendant, 722 Four Seasons Blvd., Aurora, IL 60504 – Via Regular Mail

  cc:      Amrita Patel, Debtor, 722 Four Seasons Blvd., Aurora, IL 60504 – Via Regular Mail

  YOU ARE HEREBY NOTIFIED that on Friday, the 18th day of September 2020 at 11:00 a.m., I shall
appear before her Honor, Judge Janet S. Baer, or such Judge as may be holding court in her absence, in the
courtroom usually occupied by her, in the U.S. Bankruptcy Court for the Northern District of Illinois,
Eastern Division, Kane County Courthouse, Courtroom 240, 100 S. Third Street, Geneva, Illinois 60134,
and shall then and there present the attached Petition for Attorney’s Fees and Expenses on behalf of Creditor
DuPage Credit Union, a copy of which is attached hereto and served herewith upon you, at which time and
place you may appear if you see fit to do so. PLEASE NOTE THAT WE WILL BE APPEARING
TELEPHONICALLY BY COURT SOLUTIONS, https://www.court-solutions.com/.

                                                     By:   /s/ Christine M. Ryan
                                                           Christine M. Ryan, Attorney for Creditor
                                                           DuPage Credit Union

                                              CERTIFICATE OF SERVICE

        I hereby certify that on August 12, 2020, I electronically filed the foregoing with the Clerk of the Court
using the CM/ECF system which will send notification of such filing to the attorneys of record named above.

And I hereby certify that I have mailed by United States Postal Service, Regular Mail, and the documents to the
following non-CM/ECF participant, Cory Davis, Debtor/Defendant, 722 Four Seasons Blvd., Aurora, IL 60504.

                                                  /s/ Christine M. Ryan
                                             Christine M. Ryan (6276787)
                                       Attorney for Creditor DuPage Credit Union
                                                Esp Kreuzer Cores LLP
                                          400 S. County Farm Road, Suite 200
                                                   Wheaton, IL 60187
                                                      630/871-1002
                                                    630/871-0224 fax
                                                cryan@ekclawfirm.com
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                          Document     Page 2 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                          Document     Page 3 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                          Document     Page 4 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                          Document     Page 5 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                          Document     Page 6 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                          Document     Page 7 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                          Document     Page 8 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                          Document     Page 9 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                         Document      Page 10 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                         Document      Page 11 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                         Document      Page 12 of 13
Case 19-00981   Doc 30   Filed 08/12/20 Entered 08/12/20 11:28:22   Desc Main
                         Document      Page 13 of 13
